        Case 6:20-cv-01012-ADA Document 17-1 Filed 01/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

                                                    Civil Action No. 6:20-cv-1012-ADA
 WSOU INVESTMENTS, LLC, d/b/a                       Civil Action No. 6:20-cv-1013-ADA
 BRAZOS LICENSING AND                               Civil Action No. 6:20-cv-1014-ADA
 DEVELOPMENT,                                       Civil Action No. 6:20-cv-1015-ADA
                                                    Civil Action No. 6:20-cv-1016-ADA
                       Plaintiff,
                                                    Civil Action No. 6:20-cv-1017-ADA
                                                    Civil Action No. 6:20-cv-1018-ADA
                v.                                  Civil Action No. 6:20-cv-1019-ADA
                                                    Civil Action No. 6:20-cv-1020-ADA
 TP-LINK TECHNOLOGY CO., LTD.,                      Civil Action No. 6:20-cv-1021-ADA
                                                    Civil Action No. 6:20-cv-1022-ADA
                       Defendant.
                                                    JURY TRIAL DEMANDED


                                    [PROPOSED] ORDER

       Before the Court is TP-Link Technologies Co., Ltd.’s Motion to Dismiss for Invalid

Service of Process Under Rule 12(b)(5) and Lack of Jurisdiction Under Rule 12(b)(2), or in the

Alternative, to Vacate the Court’s December 7, 2020 Order and to Quash for Invalid Service of

Process. Upon consideration, it is hereby ORDERED that TP-Link Technologies Co., Ltd.’s

Motion is GRANTED and: [This action is dismissed for invalid service of process and thus lack

of jurisdiction] [The Court’s December 7, 2020 Order is VACATED and Plaintiff’s service of

process is QUASHED].

Signed this ____day of ___________, 2021.




                                                HONORABLE ALAN D. ALBRIGHT
                                                UNITED STATES DISTRICT JUDGE
